Filed 10/24/19                         Case 18-01006                            Doc 145



                            UNITED STATES BANKRUPTCY COURT
       1                    EASTERN DISTRICT OF CALIFORNIA
       2                            FRESNO DIVISION

       3
       4   In re                             ) Case No. 17-11028-B-11
                                             )
       5   PACE DIVERSIFIED CORPORATION,     )
                                             )
       6                                     )
                         Debtor.             )
       7                                     )
                                             )
       8                                     ) Adv. Proceeding No. 18-01006-B
           PACE DIVERSIFIED CORPORATION, a   )
       9   California corporation; DARK      )
           ROCK, LLC, a California limited   ) DC No. BBR-6
      10   liability company,                )
                                             )
      11                                     )
                         Plaintiffs,         )
      12                                     )
           v.                                )
      13                                     )
           MACPHERSON OIL COMPANY, a         )
      14                                     )
           California corporation; SANDRA    )
      15   BRAUCHT, an individual,           )
                                             )
      16                 Defendants.         )
                                             )
      17                                     )
           MACPHERSON OIL COMPANY, a         )
      18   California corporation,           )
                                             )
      19                                     )
                    Counter-Plaintiff,
      20                                     )
                                             )
           v.                                )
      21
                                             )
      22   PACE DIVERSIFIED CORPORATION, A   )
           California corporation; DARK      )
      23                                     )
           ROCK, LLC, a California limited   )
      24   liability company,                )
                                             )
      25            Counter-Defendants.      )
                                             )
      26                                     )
      27
      28                           MEMORANDUM DECISION




                                             1
Filed 10/24/19                        Case 18-01006                           Doc 145




       1                             PERTINENT FACTS
       2         This case is about ownership of fee and mineral interests
       3   in a Kern County oil field.   Over nine months after fact
       4   discovery closed in this case, Plaintiffs and counter-defendants
       5   Pace Diversified Corporation and Dark Rock LLC (collectively
       6   “PDC”) learned Defendant and counter-claimant Macpherson Oil
       7   Corporation (“MOC”) claimed one third ownership in the oil
       8   field. MOC claims the interest under a quit claim deed signed by
       9   Rebecca Cramer, an heir to the Braucht family.     The Braucht
      10   family has historically owned the interests.     The deed was
      11   signed just before PDC learned of MOC’s claim. Earlier, MOC
      12   claimed the same or similar interests through other transfers.
      13   PDC claims rights in the same interest under a preceding “Pace-
      14   Olcese” lease.
      15         PDC also learned that a “Landman” employed by MOC’s agent,
      16   Maverick Petroleum, Yvonne Hicks, allegedly told Cramer and
      17   perhaps other Braucht heirs the land and mineral interests were
      18   “unleased.” Curiously, the same day of the Cramer to MOC deed,
      19   Cramer signed a “ratification” of the lease interest to PDC.
      20         PDC and MOC agreed to voluntarily exchange documents
      21   concerning the Cramer deed and lease ratification.     The court
      22   vacated a pre-trial conference and modified the discovery cut
      23   off to accommodate PDC and MOC’s stipulation allowing limited
      24   discovery.   After the informal document exchange, PDC wanted to
      25   further depose Hicks—who was deposed about one year ago—and to
      26   depose Cramer—who has not been deposed.     MOC opposes the
      27   depositions.   So, the matter is before the court under the
      28   parties’ stipulation providing for mutual submissions of briefs



                                            2
Filed 10/24/19                          Case 18-01006                            Doc 145




       1   and other documents.    The court determined a hearing was
       2   unnecessary and is deciding the matter based on the written
       3   submissions.
       4
       5                                CONTENTIONS
       6         PDC contends there is cause to permit both depositions
       7   because after the Cramer deed, MOC changed its legal position
       8   from having acquired the Braucht interests by lease to acquiring
       9   the interests by deed and other transfers.     So, PDC contends the
      10   depositions are necessary.    They also contend that Hicks
      11   represented to the Braucht heirs, including Cramer, the Braucht
      12   interests were not subject to a lease though Hicks knows this
      13   litigation has been pending and was aware of PDC’s claims. PDC
      14   points to the fact that Hicks’ deposition was taken over one
      15   year ago; long before the 2019 transfers discovered only three
      16   months ago.    Cramer has not previously been deposed in this
      17   adversary proceeding and PDC contends should answer questions
      18   about the transactions.
      19         MOC claims any information about Hicks or Cramer is not
      20   probative on the extent of any interests because Cramer’s
      21   predecessors held title in joint tenancy.     When one of the joint
      22   tenants died, the surviving tenant received title free of Pace’s
      23   claimed interest since the surviving tenant did not sign the
      24   “Pace-Olcese” lease.    MOC also points out that the
      25   “ratification” Pace received was not recorded before MOC
      26   recorded the Cramer quit claim deed.     PDC had contacts with
      27   Cramer at the same time MOC did, MOC claims, so no new
      28   information can be gleaned from the depositions.     MOC contends



                                              3
Filed 10/24/19                          Case 18-01006                            Doc 145




       1   that Hicks’ representations that the Braucht interests were free
       2   of the claimed Pace lease is consistent with MOC’s theory why
       3   its’ claim to title has precedence over PDC.
       4
       5                                 ANALYSIS
       6         The court’s discretion in dealing with discovery matters is
       7   beyond dispute.   See Fed R. Civ. P. 26 (b)(2) Fed. R. Bankr. P.
       8   7026). Leave of court is necessary to depose a person twice.
       9   Fed. R. Civ. P. 26 (a) (2).    The court finds cause to permit the
      10   second deposition of Ms. Hicks and to permit the “post-discovery
      11   cutoff” deposition of Ms. Cramer.
      12         MOC’s concern that the information to be obtained is not
      13   probative because of its legal theory that Cramer’s
      14   predecessor’s death terminated the “Pace-Olcese lease” is not
      15   persuasive on this motion.    That argument is equivalent to the
      16   contention that the admissibility of the evidence revealed in
      17   discovery is the standard for allowing discovery.        That, of
      18   course, is not the case.   See Fed. R. Civ. P. 26 (b)(1).
      19         PDC’s contacts with Cramer during the last year does not
      20   obviate the need for discovery.        First, a deposition is not
      21   limited to witnesses who a party may not have contacted about
      22   the transaction underlying the litigation.        Second, again the
      23   standard for allowing discovery does not include the lack of or
      24   amount of previous contact.
      25         MOC has not persuaded the court that either the second
      26   deposition of Hicks or the Cramer deposition will result in any
      27   harm or burden on MOC.   MOC has not demonstrated that either
      28   deposition is cumulative or that there is a less expensive way



                                              4
Filed 10/24/19                         Case 18-01006                               Doc 145




       1   for PDC to get the information.        See Fed. R. Civ. P. 26 (b) (2)
       2   (C).    See, Christy v. Pennsylvania Turnpike Commission, 160
       3   F.R.D. 51, 53 (E.D. Penn. 1995).       The late exchange of the
       4   documents further justifies the discovery.       See, Botell v. U.S.,
       5   2:-11-cv-1545 GEB GGH, 2013 U.S. Dist. LEXIS 12075(Jan. 29,
       6   2013, E.D. Cal.) citing Christy.
       7          Finally, the question of “good cause” to permit discovery
       8   after the cut off is within the trial court’s discretion and
       9   reviewing courts are highly deferential to the trial court’s
      10   decision.    See, Rivera-Almodovar v. Instituto Socioeconomico
      11   Communitario, 730 F. 3d 23, 26 (1st Cir. 2013).       The parties’
      12   stipulation for document production, the produced documents, the
      13   fact that Cramer was not deposed before and the limits placed on
      14   this discovery by the court supports granting the request.
      15          The second deposition of Hicks will be limited to the 2019
      16   transaction the parties exchanged documents about.       No further
      17   deposition of Ms. Hicks will be permitted on any topic addressed
      18   in the first deposition.    The second Hicks deposition will be
      19   limited to two hours of direct examination by PDC’s counsel.
      20   There is no time limit on MOC’s cross examination, if any.
      21          The deposition of Ms. Cramer will be permitted but only
      22   about the 2019 transactions that are the subject of the informal
      23   document exchange.    The court will also authorize the deposition
      24   by remote means under Fed. R. Civ. P. 30 (b)(4).       The precise
      25   method of taking and recording the deposition shall be left to
      26   the parties.    If the parties cannot agree on a method to
      27   conduct, record or transcribe the Cramer deposition, either
      28   party may bring the matter before the court.



                                              5
Filed 10/24/19                         Case 18-01006                         Doc 145




       1         PDC’s counsel shall prepare an order consistent with this
       2   ruling.    Order to be approved as to form by MOC’s counsel.
       3
       4
       5
       6             Oct 24, 2019

       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28



                                             6
Filed 10/24/19                          Case 18-01006                         Doc 145




       1                     Instructions to Clerk of Court
       2               Service List - Not Part of Order/Judgment

       3
                The Clerk of Court is instructed to send the Order/Judgment
       4   or other court generated document transmitted herewith to the
           parties below. The Clerk of Court will send the Order via the
       5
           BNC or, if checked   X , via the U.S. mail.
       6
       7   T. Scott Belden
           P.O. Box 9129
       8   Bakersfield CA 93389
       9
           Gregory S. Powell
      10   2500 Tulare St #1401
           Fresno CA 93721
      11
      12   Riley C. Walter
           205 E. River Park Circle, Ste. 410
      13   Fresno CA 93720
      14
           Brian Becker
      15   550 N Brand Blvd #2100
           Glendale CA 91203
      16
      17   Grover H. Waldon
           Clifford Brown
      18   1430 Truxtun Ave Suite 900
           Bakersfield CA 93301-5207
      19
      20   Jean M. Pledger
           1925 G St
      21   Bakersfield CA 93301
      22
      23
      24
      25
      26
      27
      28



                                              7
